Per Curiam.
The evidence in the case shows that four officers armed with a search warrant searched the defendant’s premises with the following result: One quart of nontaxpaid whisky was found in the weeds about 15 feet from the defendant’s house; at least 24 fruit jars, half a dozen of which contained the odor of whisky, were found in the defendant’s tobacco barn, 75 to 100 yards from his house; a sack containing six fruit jars of nontaxpaid whisky was found in the weeds within two or three feet of the defendant’s hog pen. The defendant admitted ownership of the pen and the hogs. The evidence was sufficient to present a jury question and to support the verdict.
No error.
Johnson, J., not sitting.